AFFIRM; Opinion Filed October 9, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01369-CR

                     ADRIAN ALDON KEATON, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                On Appeal from the 59th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 070173

                         MEMORANDUM OPINION
                     Before Justices Myers, Nowell, and Evans
                            Opinion by Justice Nowell
      A jury convicted Adrian Aldon Keaton of assault on a public servant and

retaliation. In two issues, appellant argues the evidence is insufficient to support the

jury’s verdicts. We affirm the trial court’s judgment.

                               FACTUAL BACKGROUND

      On September 3, 2018, Officer Brandon Ozuna of the Howe Police

Department responded to a call about a domestic disturbance at an apartment

complex. When he knocked on the apartment door, a man answered; he also saw a

woman inside. Neither of them had marks or scratches on their bodies. The man

was “really drunk” and the woman was less so. Both people were cooperative and,
Ozuna left shortly thereafter. When Ozuna’s shift ended, he was replaced by

Sergeant Keith Milks. Ozuna told Milks about the domestic disturbance call.

      Later the same day, Milks was called to the apartment complex. When he

arrived, appellant’s girlfriend and the apartment manager were standing outside near

the parking lot. Appellant was sitting in a parked SUV and was not causing a

disturbance. As Milks went to talk to the apartment manager and appellant’s

girlfriend, appellant exited the SUV. Milks told him to return to the vehicle. Milks

testified that as appellant turned back toward the SUV, appellant said “coward.”

Milks promptly put appellant into handcuffs and told appellant he was being

detained for public intoxication. During his testimony, Milks conceded that at the

time he arrested appellant, appellant was not posing a danger to himself or others;

rather, appellant was complying with Milks’s instruction.

      According to the body camera footage from Milks’s camera, after putting

appellant in handcuffs, Milks told appellant to sit in a chair outside of an apartment;

appellant refused to do so. Milks then pushed appellant to the ground and placed his

knee in appellant’s back. Appellant lodged numerous verbal insults at Milks and

called him profane names. Appellant told Milks he would “put [Milks] in court so

bad, you’re going to be fucked up;” “I’d fucking throw you off of me if you weren’t

a cop. I respect you, man;” and “take these [handcuffs] off for a second and let me

and you go one on one.” Appellant told Milks to take off his badge and act like a

man because, without the handcuffs, Milks could not “take” appellant.
                                         –2–
      As Milks placed appellant, who was still in handcuffs, in a patrol car, appellant

yelled: “Take that badge off, and then let’s fucking fight.” He followed his statement

with more profane insults and then said: “I’ll beat your fucking teeth in. . . . I’ll beat

your - -.” While yelling more profane insults, appellant kicked Milks. Milks

testified appellant kicked his hand forcefully and deliberately, and he immediately

felt a sharp pain.

      Milks was in pain overnight. The following day, he went to Medical City to

have his hand examined, and he was diagnosed with a wrist sprain. Milks testified

“[t]here was a subcutaneous hematoma underneath there where the lacerations [sic]

was. Basically a deep bruising.”

      The jury saw the video footage from Milks’s body camera showing the

encounter.

                                   LAW & ANALYSIS

      We review a challenge to the sufficiency of the evidence on a criminal offense

for which the State has the burden of proof under the single sufficiency standard set

forth in Jackson v. Virginia, 443 U.S. 307 (1979). Acosta v. State, 429 S.W.3d 621,

624–25 (Tex. Crim. App. 2014). Under this standard, the relevant question is

whether, after viewing the evidence in the light most favorable to the verdict, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2011).

This standard accounts for the factfinder’s duty to resolve conflicts in the testimony,
                                           –3–
to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts. Id. Therefore, in analyzing legal sufficiency, we determine whether the

necessary inferences are reasonable based upon the combined and cumulative force

of all the evidence when viewed in the light most favorable to the verdict. Id. When

the record supports conflicting inferences, we presume the factfinder resolved the

conflicts in favor of the verdict and defer to that determination. Id. Direct and

circumstantial evidence are treated equally: circumstantial evidence is as probative

as direct evidence in establishing the guilt of an actor, and circumstantial evidence

alone can be sufficient to establish guilt. Id.

      As applicable in this case, a person commits the offense of assault on a public

servant if he intentionally, knowingly, or recklessly causes bodily injury to a person

the actor knows is a public servant while the public servant is lawfully discharging

an official duty. See TEX. PENAL CODE § 22.01(a)(1), (b)(1). The penal code defines

“bodily injury” as “physical pain, illness, or any impairment of physical condition.”
Id. § 1.07(a)(8). Further, a person commits the offense of retaliation if the person

intentionally or knowingly harms or threatens to harm another by an unlawful act in

retaliation for or on account of the service or status of the other person as a public

servant. Id. §36.06(a)(1)(A). The offense is a second-degree felony if the actor’s

conduct results in the bodily injury of a public servant. Id. §36.06(c).




                                          –4–
      In his first issue, appellant argues the evidence is insufficient to support his

conviction for assault on a public servant. He asserts Milks’s body camera footage

shows appellant “kicked at” Milks, but did not actually kick Milks.

      The evidence shows Milks was a police officer, a public servant, who was

driving a marked car and wearing his police uniform when he encountered appellant.

After being handcuffed, appellant yelled profane names at Milks and expressed a

desire to fight. While the body camera footage does not show whether appellant’s

foot made contact with Milks’s hand, Milks testified appellant deliberately kicked

him and he immediately felt pain. Milks was diagnosed with a sprained wrist and

bruising the following day. Additionally, the apartment manager testified appellant

threatened to “kick [Milks’s] butt” and then intentionally kicked Milks. After

viewing the evidence in the light most favorable to the verdict, we conclude any

rational trier of fact could have found appellant knew Milks was a public servant and

he intentionally, knowingly, or recklessly caused bodily injury to Milks while Milks

was lawfully discharging an official duty. We overrule appellant’s first issue.

      In his second issue, appellant asserts the evidence is insufficient to convict

him of retaliation because his threats against Milks were conditioned on Milks not

being a police officer. The evidence shows that after Milks placed appellant into the

police vehicle, appellant continued yelling profane insults at Milks. Appellant then

yelled: “I’ll beat your fucking teeth in. . . . I’ll beat your - -” before kicking Milks.

Based on the evidence, the jury could have concluded appellant was threatening
                                          –5–
Milks because Milks, a public servant, handcuffed appellant and placed him in a

patrol car. Viewing this evidence in the light most favorable to the verdict, we

conclude any rational trier of fact could have found appellant intentionally or

knowingly harmed or threatened to harm Milks by an unlawful act in retaliation for

or on account of Milks’s status as a public servant.      See TEX. PENAL CODE

§36.06(a)(1)(A). We overrule appellant’s second issue.

                                  CONCLUSION

         We affirm the trial court’s judgment.




                                          /Erin A. Nowell/
                                          ERIN A. NOWELL
                                          JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
191369F.U05




                                       –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ADRIAN ALDON KEATON,                          On Appeal from the 59th Judicial
Appellant                                     District Court, Grayson County,
                                              Texas
No. 05-19-01369-CR          V.                Trial Court Cause No. 070173.
                                              Opinion delivered by Justice Nowell.
THE STATE OF TEXAS, Appellee                  Justices Myers and Evans
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 9th day of October, 2020.




                                        –7–